DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed June 2, 2022 has been entered. Clams 1-13 and 15-20 are pending. Claims 17-20 are new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11  and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaggan et al. (WO 2015/132206; Sept. 11, 2015; using US equivalent US 2017/0071224).
Regarding claims 1-7, Bhaggan teaches a fat composition comprising greater than 75% by weight palmitic acid and stearic acid and from 1 to 25% by weight oleic acid ([0027]-[0030]), therefore overlapping the claimed range from 5% to 20% by weight oleic acid. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Bhaggan teaches that the composition preferably comprises from 10 to 60% steric acid ([0028]), while the instant claims require an amount of greater than 70%.
Bhaggan teaches that the composition preferably comprises from 30 to 75% palmitic acid, which the instant claims require an amount from 1 to 10%. 
However, the prior art clearly teaches the conventional use of the above acids in a fat composition. As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the claimed acids in the claimed amounts absent a showing otherwise.  All continue to function predictably, as expected.
It would have been obvious to one of ordinary skill in the art to manipulate the concentrations of stearic, oleic and palmitic acids in fat compositions based upon what is taught by Bhaggan, which is well understood, routine and conventional in the art to do through routine experimentation as the prior art recognizes the combination of the claimed acids in similar amounts. Therefore, absent a showing of criticality, the claimed amount are merely obvious variants over the prior art. 
Bhaggan further teaches that the percentages of acids refer to acids bound as acyl groups in glycerides in the fat composition and are based on the total weight of 12 to 22 carbon atoms, thus falling within C8 to C24 fatty acids ([0034]). 
Bhaggan additionally teaches that the composition comprises greater than 20% by weight of PSt2 triglycerides and StStSt triglycerides ([0048] and Table 1). 
With respect to the claimed amount of StStSt, PSt2, the ratio of the two, and P2St (in claim 7), the examiner notes that as Bhaggan teaches that these triglycerides are known in the fat composition ([0048] and Table 1), it would have been obvious to one of ordinary skill in the art to vary the amounts of each component depending on the desired characteristics of the claimed fat composition. 
Again, as stated above, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the claimed triglycerides in the claimed amounts.  All continue to function predictably, as expected.
It would have been obvious to one of ordinary skill in the art to manipulate the concentrations of triglycerides in fat compositions based upon what is taught by Bhaggan, which is well understood, routine and conventional in the art to do through routine experimentation as the prior art recognizes the combination of the claimed triglycerides in similar amounts. Therefore, absent a showing of criticality, the claimed amounts are merely obvious variants over the prior art. 
Regarding claims 8-9 and 19-20, Bhaggan further teaches that the fat composition comprises a stearin fraction of an interesterified shea olein and blends ([0039] and [0056]). 
Regarding claims 10-11, Zand teaches a process for making the fat composition of claim 1, which comprises chemically interesterifying a fat, wherein the fat is shea, shea olein, or shea stearin ([0039] and [0056]).
Regarding claims 17-18, Bhaggan further teaches that the fat composition has a solid fat content defined by N20 and N40 values falling within the claimed ranges (Table 1). 
Further, it would have been obvious to one of ordinary skill in the art to manipulate the concentrations of stearic, oleic and palmitic acids in fat compositions based upon what is taught by Bhaggan to result in desired N20 and N40 values, which is well understood, routine and conventional in the art to do through routine experimentation as the prior art recognizes the combination of the claimed acids. 


Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaggan et al. (WO 2015/132206; Sept. 11, 2015; using US equivalent US 2017/0071224) as applied to claim 1 above, and further in view of Nissing et al. (US 2010/0291267 A1; Nov. 18, 2010).
Regarding claim 12, Bhaggan discloses the fat composition as described above, but fails to teach a marinade comprising the fat composition. 
Nissing teaches meat products with increased levels of beneficial fatty acids by marinating meat in a marinade comprising beneficial fatty acids including stearic acid, oleic acid and palmitic acid ([0014], [0052]). 
It would have been obvious to one of ordinary skill in the art to use the fat composition of Bhaggan in a meat marinade as taught by Nissing. Doing so would yield the predictably result of providing a meat product with fatty acids that are beneficial for health.  
Regarding claim 13, with respect to the amount of fat in the marinade, it would have been obvious to one of ordinary skill in the art to vary the amount depending on the desired amount of beneficial fatty acids in the meat. A higher fat composition as taught by claim 1 will give the meat product more beneficial fatty acids. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of the claimed fats in the claimed amounts in a marinade.  All continue to function predictably as fats, as expected.
Regarding claims 15-16, Nissing further teaches a method of preparing a food product by contacting the marinade with raw meat and cooking the marinated food (See Examples, [0014]).



Response to Arguments
Applicant’s arguments with respect to the 103 rejection(s) over Zand have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhaggan, which teaches a fat composition comprising stearic acid, oleic acid, and palmitic acid.
Therefore, for the reasons stated above, 103 rejections are maintained. 

	

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791